UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

 

ALVARO RAMIREZ GUZMAN, ET AL.,
Plaintiffs, 20-cv-39293 (JGK)
- against - OPINION AND ORDER

FIRST CHINESE PRESBYTERIAN COMMUNITY
AFFAIRS HOME ATTENDANT CORPORATION,

 

Defendant.
EUGENIA BARAHONA ALVARADO, 20-ev-3930 (JGK)
Plaintiff,
- against - USDC SDNY
DOCUMENT
ALLIANCE FOR HEALTH, INC.,. Bg ONIGALLY FILED
oY .
Defendant. PATE FILED: S = 7-Za2)

 

JOHN G. KOELTL, District Judge:

Alvaro Ramirez Guzman, Elida Agustina Mejia Herrera, and
Leticia Panama Rivas (“FCP Plaintiffs”) and Eugenia Barahona
Alvarado are former home health aides who brought separate suits
in New York State court against their respective former
employers, First Chinese Presbyterian Community Affairs Home
Attendant Corporation (“FCP”) and Alliance for Health, Inc.
(“Alliance”), alleging violations of New York State and New York
City Labor Law, individually and on behalf of putative classes.

During the pendency of these suits, 1199SRIU United
Healthcare Workers Bast (“1199SEIU” or the “Union”) commenced an

industry-wide class action grievance dispute process against

 
over forty home health aid agencies including FCP and Alliance
on behalf of the Union’s members for violations of certain
federal and state wage and hour laws. On April 17, 2020, the
Arbitrator issued an award (the “Award”), deciding two
jurisdictional issues. Of specific relevance for these cases,
the Arbitrator concluded that the relevant collective bargaining
agreements (“CBAs”) and subsequent Memoranda of Agreement
(“MOAs”), into which the agencies and the Union entered, vested
the Arbitrator with jurisdiction to decide the scope of his
authority and then to arbitrate certain state law claims raised
by the Union on behalf of former employees, inciuding those who
ceased employment before the MOAs were executed. The breadth of
the class arbitration is broad and potentially involves 100,000
current and former workers. In a related action in this Court,
the Union filed a motion to confirm the Award on May 8, 2020.
On May 20, 2020, the defendants removed the plaintiffs’ suits
from New York state court to this Court, pursuant to Section 301
of the Labor Management Relations Act of 1947 (the “LMRA”), as
amended, 29 U.S.C. § 185, after the plaintiffs each filed
motions to vacate parts of the Arbitrator’s Award and to stay
further arbitration. The plaintiffs subsequently filed motions
to remand their respective cases to state court.

On February 18, 2021, in the related case, this Court

granted the Union’s motion to confirm the Award (“Award Order”).

 
See 1199SEIU United Healthcare Workers EB. v. PSC Cmty. Servs.,
-F, Supp. 3d-- No. 20-cv-3611, 2021 WL 708584 (S.D.N.¥. Feb. 19,
2021). On the same day, the Court also denied the plaintiffs’
motions to remand their cases to state court (“Remand Order”).
See Guzman v. First Chinese Presbyterian Cmty. Affs. Home
Attendant Corp., --F. Supp. 3d-~ No. 20-cv-3929, 2021 WL 632493
(S.D.N.Y. Feb. 18, 2021).

The plaintiffs now have filed motions requesting that this
Court, pursuant to 28 U.S.C. $ 1292 (b), certify that its Remand
Order involves a controlling question of law as to which there
is a substantial ground for difference of opinion and that an
intermediate appeal from the Remand Order may materially advance
the ultimate termination of the litigation. While the
plaintiffs have failed to identify the appropriate controlling
question of law, the Court finds that there is in fact such a
controlling question, and therefore certifies that an
interlocutory appeal is appropriate pursuant to 28 U.8.C.

§ 1292 (b).
Ir.

A district court should certify an order for anterlocutory
appeal if: (1) “such order involves a controlling question of
law,” (2) “there is substantial ground for difference of
opinion,” and (3) “an immediate appeal from the order may

materially advance the ultimate termination of the litigation.”

 

 
28 U.S.C. § 1292(b).1 Certification under Section 1292 (b)
requires “exceptional circumstances justifying a departure from
the basic policy of postponing appellate review until after the
entry of a final judgment.” Transp. Workers Union of Am., Local
100, AFL-CIO v. N.¥.C. Transit Auth., 505 F.3d 226, 229 (2d Cir.
2007). Certification is appropriate only in the small subset of
cases where “an intermediate appeal may avoid protracted
litigation,” Koehler _v. Bank of Berm. Ltd., 101 F.3d 863, 866
(2d Cir. 1996); In re Roman Catholic Diccese of Albany, N.Y.,

Tnc., 745 F.3d 30, 36 (2d Cir. 2014) (per curiam).

 

il.

In light of their unique facts, these cases present one
such “exceptional circumstance” where certification of the
Remand Order to the Court of Appeals is appropriate.

The controliing question of law raised by the Remand Order
is as follows: Whether this Court has federal jurisdiction,
pursuant to Section 301 of the LMRA over state court actions in
which the state court plaintiffs filed motions to vacate an
arbitration award and stay further arbitration proceedings in a
class action arbitration that began pursuant to a collective

bargaining agreement?

 

1 Unless otherwise noted, this Opinion and Order omits all alterations,
citations, footnotes, and internal quotation marks in quoted text.

4

 

 
First, the question of whether this Court has subject
matter jurisdiction over the present actions is plainly a
“controlling” issue of law. See, €-9-, Whyte v. Wework
Companies, Inc., No. 20-cv-1800, 2020 WL 4383506, at *3
(S.D.N.Y¥. July 31, 2020) (noting the Court of Appeals for the
Second Circuit “has repeatedly singled out subject matter
jurisdiction as a prototypical controlling question of law that
is appropriately taken up for interlocutory review”).

Second, given the interplay of the preemptive scope of
Section 301 of the LMRA and the breadth of the labor class
action arbitration at issue, the potential for differences of
opinion is more than “merely metaphysical.” Tantaros v. Fox

News Network, LLC., 465 F. Supp. 3d 385, 391 (S.D.N.¥. 2020). A

 

substantial ground for difference of opinion exists where
“(1) there is conflicting authority on the issue, or {2) the
issue is particularly difficult and of first impression for the

Second Circuit.” In re Enron Corp., No. Ol-cv-16034, 2007 WL

 

2780394, at *1 (S.D.N.¥. Sept. 24, 2007). The Court of Appeals
has instructed that when a controlling issue of law satisfies
the requirements of Section 1292(b) and “‘involves a new legal
question or is of special consequence,’ then the district court
‘should not hesitate to certify an interlocutory appeal.’”

Balintulo v. Daimler AG, 727 F.3d 174, 186 (2d Cir. 2013)

 

 
(citing Mohawk Indus., Inc. V.- Carpenter, 558 U.S. 100, 111

(2009)); see also Tantaros, 465 #. Supp. 3d at 391.

 

Federal courts interpreting MOAs, similar to the one atv
issue in these cases, have reached differing conclusions as to
whether a union can bring claims on behalf of foxmer employees,
given the absence of temporal limitations in either the CBA or
the MOA. See, e.g., Agarunova v. Stella Orton Home Care Agency,
Inc., 794 F. App’x 138, 140 (2d Cir. 2020) (affirming district
court’s determination that a former employee could not be
compelled to arbitrate by the MOA because she was no longer an
employee when the MOA took effect, but declining to address the
employer’s argument that the dispute involved “questions of
arbitrability” that was delegated to the arbitrator under the
CBA, because that issue was not properly raised in the district
court); Chu v. Chinese-Am. Plan. Council Home Attendant Program,
Inc., 194 F. Supp. 3d. 221, 229 (S.D.N.¥. 2016) (suggesting that
former employees couid not be bound by a substantively similar
MOA, but not addressing questions of arbitrability); Raymond v.

Mid-Bronx Haulage Corp., No. 15-cv-5803, 2017 WL 9882601, at *6

 

(S.D.N.¥. June 10, 2017) (noting relevant passage in Chu was
“dicta” and presenting compelling reasons not to extend it
further); Rodriguez v. New York Found. for Senior Citizens Home

Attendant Servs., Inc., No. 15-cv-9817, 2016 WL 11707094, at *3-

 

4 (S.D.N.Y. July 14, 2016) {finding that former employee was

 
required to arbitrate under the CBA and MOA, even though she
ceased employment before the MOA took effect). Further, several
New York State courts have concluded that former employees
cannot be bound by the relevant MOA'’s Alternative Dispute
Resolution provision, prior to the Arbitrator’s Award. See ¢.g.,
Hichez v. United Jewish Council of the E. Side, 117 N.Y.S.3d
214, 215 (App. Div. 2020); Lorentti-Herrera v. All. for Health,

Inc., 104 N.¥.S.3d 103, 104 (App. Div. 2019); Konstantynovska v.

 

Caring Pros., Inc, 103 N.¥.S$.3d 364, 364-65 (App. Div. 2019). At

 

least one New York State court has concluded that former
employees cannot be bound by the relevant MOA’s arbitration
provision even following the Award’s confirmation. See Troshin
vy. Stella Orton Home Care Agency, Inc., 141 N.Y.S.3d 297 (Sup.
ct. 2021).

These cases illustrate the contentious nature of the
ultimate guestion reached by the arbitrator, namely whether he
had the authority to decide the claims of former employees,
rather than the question of arbitrability, namely whether he had
the authority under the MOAs and the CBAs to decide the scope of
his jurisdiction. But the differing decisions on the ultimate
merits of the Arbitrator’s decision underscore the importance of
a decision by the Court of Appeals on whether the decision as to
arbitrability should be made in federal court or whether the

motion to vacate the Arbitrator’s Award must remain in state

 
court because there is no federal jurisdiction to decide it in
federal court. Further, as the defendants conceded at oral
argument, there is no Second Circuit Court of Appeals decision
directly on point on the issue of whether removal was
jurisdictionally proper in these circumstances.

In its Remand Order, this Court noted that a determination
of whether the Arbitrator exceeded his jurisdiction would depend
on an interpretation of both the Grievance Procedures (Article
XXXVI) of the CBA, as well as the Alternative Dispute Resolution
article of a subsequent MOA. Guzman, 2021 WL 632493, at *5; see
also Caterpillar, Inc. Vv. Williams, 482 U.S. 386, 394-95 (1987).
For example, the question of whether the CBA or the MOA’s
grievance procedures included temporal limitations, preventing
their application to former employees, is one that would require
careful interpretation of both the CBA and MOA. Further, a
question over the Arbitrator’s authority to adjudicate this
dispute pertains to rights created by the CBA. Moreover, the
Court noted that the Arbitrator excluded the FCP Plaintiffs and
Guzman from scope of his jurisdiction and from the Award, in
recognition of the state court’s orders enjoining the inclusion
of the named plaintiffs in the arbitration. See Guzman, 202] Wh
632493, at *4. Finally, the Court relied on decades of
precedent establishing that state court motions that seek to

vacate or stay federal arbitrations, pursuant to Section 301,

 

 
“must either be treated as a § 301 claim... or [be] dismissed
as pre-empted by federal labor-contract jaw.” Id. (quoting
Collaku v. Temco Serv. Indus., inc., No. 18-cv-4054, 2019 Wh
452052, at *4-5, *8 (S.D.N.Y. Feb. 5, 2019)).

Nevertheless, these cases involve putative class members
who are members of the class at issue in the arbitration. Given
the scope of the arbitration at issue in these cases and the
number of parallel state court actions, these cases present
unigue and difficult questions for the Court of Appeals. See In
re Enron Corp., 2007 WL 2780394, at *1. The Court of Appeals
will face the question of the Arbitrator’s jurisdiction in.the
appeal of this Court’s Award Order that affirmed the
Arbitrator’s award. But the interlocutory appeal in these cases
will present the additional issue of whether the challenge to
the Arbitrator’s award in state court presented a basis for
removal of the state court action to federal court.

Finally, an immediate appeal from the Remand Order would
materially advance the ultimate termination of these cases.
Because it is possible that the Court of Appeais’ decision in
the appeal of the Award Order may not ultimately address the
question of removal jurisdiction in these cases, the Court finds
that certifying a question for review is appropriate. It would
be wasteful to have these cases proceed if it were ultimately

determined that there was no subject matter jurisdiction.

 
Therefore, although the Remand Order was based on well—
established principles of jurisdiction under Section 301 and its
preemptive scope, these cases warrants the opportunity for the
Court of Appeals to consider the legal issues raised by the
removal.

However, the questions that the plaintiffs have suggested
do not fairly characterize the true controlling issue of law in
these cases.2 Thus, the Court will certify the following
question:

Whether this Court has federal jurisdiction, pursuant to

Section 301 of the LMRA over state court actions in which

the state court plaintiffs filed motions to vacate an

arbitration award and stay further arbitration proceedings

in a class action arbitration that began pursuant to a

collective bargaining agreement.

CONCLUSION

The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the foregoing reasons, the

motion to certify the Remand Order for immediate appeal is

 

2 The plaintiffs suggested the following two questions should be certified
for review:
(1) Whether a motion filed pursuant to New York law to vacate part of
an Arbitrator'’s ruling because it expressly violated existing state
court orders and an injunction prohibiting arbitration is a
determination that would be “substantially dependent on analysis of
a collective-bargaining agreement” sufficient to confer Section 301
jurisdiction in accordance with the United States Supreme Court’s
holding in Caterpillar, Inc. v. Williams, 482 U.S. 386 {1987} and
its progeny; and
(2) Whether Section 301 can confer jurisdiction when courts have
already held Named Plaintiffs are not bound to any labor agreement
requiring arbitration of their claims.
Guzinan Pls.’ Br., ECF No. 30, at 2; Alvarado Pl.'s Br., ECF No. 29, at 2.

 

10

 
granted. The Court certifies that the controlling question of
law listed above warrants immediate appeal pursuant to 28 U.S.C.
§$ 1292(b). The Clerk is directed to close all pending motions in

both dockets.

SO ORDERED.

Dated: New York, New York

f f woes G. Koeltl
nite States District Judge

1i

 
